UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4599


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHRISTOPHER SEAN TYSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:20-cr-00045-BR-1)


Submitted: January 13, 2022                                       Decided: March 30, 2022


Before NIEMEYER and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


ON BRIEF: G. Alan DuBois, Federal Public Defender, Stephen C. Gordon, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh,
North Carolina, for Appellant. G. Norman Acker, III, Acting United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, Kristine L. Fritz, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Sean Tyson appeals the 41-month sentence and three-year term of

supervised release imposed following his guilty plea to possession of a firearm by a felon,

in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). On appeal, Tyson argues that his

sentence must be vacated because the district court imposed special financial conditions of

supervised release without explaining why they were necessary in his case.                The

Government concedes that the court abused its discretion in failing to explain why it

ordered substance abuse and mental health treatment, warrantless searches, or special

financial conditions. In light of the Government’s concession, Tyson argues in his reply

brief that the court abused its discretion in failing to explain why it ordered substance abuse

and mental health treatment, warrantless searches, or special financial conditions. * We

vacate the challenged conditions and remand for resentencing.

       We review “conditions of supervised release for abuse of discretion, recognizing

that district courts have broad latitude in this space.” United States v. Hamilton, 986 F.3d

413, 419 (4th Cir. 2021) (internal quotation marks omitted); United States v. Lewis, 958

F.3d 240, 243 & n.2 (4th Cir. 2020). “The [district] court may impose any special condition


       *
          Because Tyson raised this argument after the Government raised it in its response
brief, we will exercise our discretion to excuse the fact that he did not raise arguments
related to these conditions until his reply brief. See United States v. Caldwell, 7 F.4th 191,
212 n. 16 (4th Cir. 2021) (noting “our discretion to excuse the fact that [the appellant] did
not raise arguments [based on cases decided after he filed his opening brief] until his [r]eply
[b]rief); see also United States v. Rodriguez, 602 F.3d 346, 361 (5th Cir. 2010) (“The
general rule against not [sic] considering an issue not raised until the reply brief is viewed
differently when a new issue is raised in the appellee’s brief and the appellant responds in
his reply brief.” (cleaned up)).

                                              2
that is reasonably related to the statutory sentencing factors . . . .” United States v. Douglas,

850 F.3d 660, 663 (4th Cir. 2017) (internal quotation marks omitted); see 18 U.S.C.

§ 3583(d). “Unless a court adequately explains its reasons for imposing certain conditions,

we can’t judge whether the § 3583(d) factors have been met.” United States v. Boyd, 5

F.4th 550, 557 (4th Cir. 2021).          “[I]mportantly, this duty cannot be satisfied or

circumvented through the adoption of a standing order purporting to impose special

conditions of supervised release across broad categories of cases or defendants.” United

States v. McMiller, 954 F.3d 670, 676 (4th Cir. 2020).

       “The adequacy of the sentencing court’s explanation depends on the complexity of

each case.” United States v. Blue, 877 F.3d 513, 518 (4th Cir. 2017). “[O]ur review of a

district court’s sentencing explanation is not limited to the court’s statements at the moment

it imposes sentence,” but “[i]nstead, we look at the full context” surrounding the

explanation. United States v. Nance, 957 F.3d 204, 213 (4th Cir.), cert. denied, 141 S. Ct.

687 (2020). “Absent such contextual indicators, however, we have declined to guess at the

district court’s rationale, searching the record for statements . . . or for any other clues that

might explain a sentence.” United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019)

(internal quotation marks omitted). “Failure to provide such an explanation constitutes

procedural error.” McMiller, 954 F.3d at 676. As relevant here, a court must specifically

explain the bases for a discretionary condition of supervised release unless (1) the reasons

are “self-evident,” (2) the defendant did not raise any nonfrivolous objections to the

condition, and (3) the court provided an adequate explanation for the sentence as a whole.

Boyd, 5 F.4th at 559 (internal quotation marks omitted).

                                               3
       Here, Tyson argued for a lower custodial sentence, and, under Lewis, this preserves

an objection to the explanation of discretionary conditions of supervised release. See 958

F.3d at 243 & n.2 (noting that, because defendant asked the district court to impose a lesser

sentence, we reviewed his challenge to the adequacy of the court’s explanation of the

special conditions of supervised release for abuse of discretion (citing United States v.

Lynn, 592 F.3d 572, 578-79 (4th Cir. 2010)). As the Government concedes, the district

court did not explain why it imposed special conditions of supervised release relating to

substance abuse and mental health treatment and warrantless searches, or the additional

standard financial conditions. However, the court sufficiently explained the sentence as a

whole, and Tyson did not object to any of the discretionary conditions. Thus, the only

remaining question is whether the reasons for these conditions are self-evident. As the

Government concedes, the district court’s reasoning for imposing the challenged

conditions was not “patently obvious.” Blue, 877 F.3d at 521. We agree and therefore

conclude that the district court abused its discretion. See Lewis, 958 F.3d at 243 & n.2.

Although the Government argues that Lewis wrongly decided the standard of review to be

applied, “we are bound by the basic principle that one panel cannot overrule a decision

issued by another panel.” United States v. Williams, 808 F.3d 253, 261 (4th Cir. 2015)

(internal quotation marks omitted).

       Accordingly, we vacate the challenged conditions and remand for further

proceedings. See United States v. Hardin, 998 F.3d 582, 593 & n.14 (4th Cir. 2021) (noting

that the proper remedy for procedurally unreasonable conditions of supervised release that

were announced at sentencing is to vacate the sentence only as to those conditions and

                                             4
remand for further proceedings), cert. denied, No. 21-829, 2022 WL 89394 (U.S. Jan. 10,

2022). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                         VACATED AND REMANDED




                                          5